Title: From James Madison to Benjamin L. Lear, 19 December 1822
From: Madison, James
To: Lear, Benjamin L.


                
                    Dr. Sir
                    Decr 19. 1822
                
                I have recd. your letter of the 14th. requesting me to say, according to my recollection whether it was stipulated or understood that Genl. Hull, was to receive the salary of Govr. as well as the pay of Brigadier after his acceptance of the latter appointment.
                After giving Sir to the subject the proper attention I find myself obliged to say that my memory furnishes no evidence relative to the question, which ought to influence the decision of it.
                Mrs. M. desires me to offer to Mrs. Lear, affectionate returns for her kind remembrance. Be so good Sir to add my best respects: & to receive for yourself my esteem & good wishes.
            